IN THE SUPREME COURT OF THE STATE OF NEVADA


                  PETER JASON HELFRICH,                                 No. 67531
                  Petitioner,
                  vs.
                  THE FIFTH JUDICIAL DISTRICT
                                                                                FILED
                  COURT OF THE STATE OF NEVADA,                                 MAR 17 2016
                  IN AND FOR THE COUNTY OF NYE,
                                                                                    tEL LINVEMAN
                  Respondent.
                                                                                      TV CLERK
                                        ORDER DENYING PETITION
                              This is a pro se petition for a writ of mandamus. Petitioner
                  seeks an order directing the clerk of the Fifth Judicial District Court to
                  accept and file his notice of appeal in district court case no. CR7145.
                  Without deciding upon the merits of any claims raised therein, we decline
                  to exercise our original jurisdiction because he failed to provide any
                  supporting documents.     See NRS 34.160; NRS 34.170; Pan v. Eighth
                  Judicial Dist. Court, 120 Nev. 222, 88 P.3d 840 (2004). Accordingly, we
                              ORDER the petition DENIED.




                                          Hardesty


                                            , J.
                  Saitta                                   Pickering




                  cc:   Peter Jason Helfrich
                        Attorney General/Carson City
                        Nye County Clerk

SUPREME COURT
     OF
   NEVADA

(0) I NIA ct))0